     Case 2:18-cv-03723-JDW Document 108 Filed 10/14/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON
      Plaintiff

        v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                       No.    2:18-cv-03723-JDW


                      MOTION TO WITHDRAW AS COUNSEL
       AND NOW, comes the Defendants’ counsel, Joshua Thomas, Esquire, and

respectfully represents as follows:

   1. This case was filed on 8/39/2018.

   2. While this case is currently on appeal, it has become apparent given the

       appearance of Lionel Camillo Artom-Ginzburg, his apparent discussions with the

       opposing counsel, his assertions in the documents submitted since October 5,

       2020 and his ongoing representation of Defendants, along with their complete

       lack of discussion with myself as previously stated, that counsel cannot continue

       to represent Defendants at this time.

   3. No party will be prejudiced with the granting of the motions.

       WHEREFORE, Joshua Thomas, respectfully requests that this Honorable Court

permit counsel to withdraw at this time.

Date: October 14, 2020

                                               Respectfully submitted,

                                                /s/ Joshua Thomas _____
                                               Joshua Thomas, Esquire
    Case 2:18-cv-03723-JDW Document 108 Filed 10/14/20 Page 2 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON
      Plaintiff

        v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                    No.   2:18-cv-03723-JDW


                                       ORDER

       AND NOW, to wit this ___________ day of _______________, 2019, it is

hereby ORDERED and DECREED, that the motion to withdraw is granted and Joshua L.

Thomas, Esq. is removed as counsel for all Defendants.




                                                  J.
     Case 2:18-cv-03723-JDW Document 108 Filed 10/14/20 Page 3 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES EVERETT SHELTON
      Plaintiff

        v.

 FCS CAPITAL LLC, ET AL.
      Defendants
                                                       No.    2:18-cv-03723-JDW


                            CERTIFICATE OF SERVICE

       I, Joshua Thomas, Esquire, hereby certify that a true and correct copy of the

attached pleadings were sent to all parties, by regular mail and/or electronic means.



Date: October 14, 2020

                                             Respectfully submitted,

                                              /s/ Joshua Thomas _____
                                             Joshua Thomas, Esquire
